Case 3:21-cv-00012-BJD-MCR Document 27 Filed 07/15/21 Page 1 of 5 PagelD 488

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

JENNY WRIGHT, on behalf of
themselves and all others
similarly situated, NATALIE
SOUD, on behalf of themselves
and all others similarly situated,
and JAMES COBB, on behalf of
themselves and all others
similarly situated,

 

Plaintiffs,
Vv. | Case No. 3:21-cv-12-BJD-MCR
IFF CHEMICAL HOLDINGS,
INC.,
Defendant.
/
ORDER

THIS CAUSE is before the Court sua sponte. Federal courts are
courts of limited jurisdiction and therefore have an obligation to inquire
into their subject matter jurisdiction. See Kirkland v. Midland Mortgage
Co., 243 F.3d 1277, 1279-80 (11th Cir. 2001). This obligation exists
regardless of whether the parties have challenged the existence of subject
matter jurisdiction. See Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405,
410 (11th Cir. 1999) (“[I]t is well settled that a federal court is obligated to

inquire into subject matter jurisdiction sua sponte whenever it may be
Case 3:21-cv-00012-BJD-MCR Document 27 Filed 07/15/21 Page 2 of 5 PagelD 489

lacking.”). “In a given case, a federal district court must have at least one
of three types of subject matter jurisdiction: (1) jurisdiction under a specific
statutory grant; (2) federal question jurisdiction pursuant to 28 U.S.C. §
1331; or (3) diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).” Baltin
v. Alaron Trading, Corp., 128 F.3d 1466, 1469 (11th Cir. 1997). Plaintiffs
claim the Court’s jurisdiction over this case arises from the parties’
diversity. (Doc. 16 {{ 11-12; Second Amended Complaint).

For a court to have diversity jurisdiction pursuant to 28 U.S.C. §
1332(a), “all plaintiffs must be diverse from all defendants.” Univ. of S.
Ala., 168 F.3d at 412. Federal district courts may exercise diversity
jurisdiction over cases involving citizens of different states where the
amount in controversy, exclusive of interest and costs, exceeds $75,000.00.
See 28 U.S.C. §1332(a); Williams v. Best Buy Co., Inc., 269 F.3d 1316, 1319
(11th Cir. 2001); Kirkland, 243 F.3d at 1280. In the case of class actions,
however, only minimal diversity is required and the amount in controversy
must exceed $5,000,000.00. 28 U.S.C. § 1332(d)(2). “It is in everyone’s best
interest, both the litigants’ and the courts’, to verify that diversity
jurisdiction exists before proceeding with the case.” Purchasing Power,

LLC v. Bluestem Brands, Inc., 851 F.3d 1218, 1220 (11th Cir. 2017).

 
Case 3:21-cv-00012-BJD-MCR Document 27 Filed 07/15/21 Page 3 of 5 PagelD 490

To establish the citizenship of a corporation, the party asserting the
existence of jurisdiction needs to identify both the state of its incorporation
and the location of its principal place of business. Life of the S. Ins. Co. v.
Cayrzell, 851 F.3d 1341, 1344 (11th Cir. 2017). Plaintiffs do just that by
alleging Defendant is a Delaware Corporation with its principal place of
business in Jacksonville, Florida. Second Amended Complaint { 6.

To establish the citizenship of a natural person, the party invoking
the Court’s jurisdiction must include allegations of the person’s citizenship,
not where he or she resides. Taylor v. Appleton, 30 F.3d 1365, 1367 (11th
Cir. 1994). A natural person’s citizenship is determined by his or her
“domicile,” or “the place of his true, fixed, and permanent home and
principal establishment... to which he has the intention of returning
whenever he is absent therefrom.” McCormick v. Aderholt, 293 F.3d 1254,
1257-58 (11th Cir. 2002) (internal citation and quotations omitted).
Following the Court’s June 29, 2021 and July 9, 2021 Orders, Plaintiffs
alleged that they are citizens of Florida. (Doe. 25).

| Having established that Plaintiffs and Defendant are all citizens of
Florida, there remains a question of whether minimal diversity exists
owing to Defendant also being a Delaware citizen. In an analogous case,

the Eleven Circuit held that there is not minimal diversity among the
Case 3:21-cv-00012-BJD-MCR Document 27 Filed 07/15/21 Page 4 of 5 PagelD 491

parties where the plaintiffs in a class action suit shared citizenship with
the defendants, even though those defendants were also citizens of a state
where the plaintiffs were not citizens. Carzell, 851 F.3d at 1344 (“Because
the plaintiffs are Georgia citizens and the corporate defendants are
Georgia (and Florida) citizens, there is no plaintiff who is a citizen of a
state different from any defendant, and no federal jurisdiction exists.”).

The holding in Carzell precludes a finding here that Defendant’s

 

Delaware citizenship is sufficient to establish diversity because Defendant
and Plaintiffs are all also Florida citizens. Therefore, no diversity exists.
Without diversity between Plaintiffs and Defendant, the Court is without
jurisdiction and this case must be dismissed. See Arbaugh v. Y&H Corp.,
546 U.S. 500, 506 (2006) (“Whenever it appears by suggestion of the parties
or otherwise that the court lacks jurisdiction of the subject matter, the
court shall dismiss the action.”) (internal quotations omitted).

Accordingly, after due consideration, it is

ORDERED:

This case is DISMISSED without prejudice for lack of subject
matter jurisdiction. The Clerk of the Court shall terminate any pending

motions and close the file.
Case 3:21-cv-00012-BJD-MCR Document 27 Filed 07/15/21 Page 5 of 5 PagelD 492

aL
DONE and ORDERED in Jacksonville, Florida this ‘4 day of

July, 2021. we .

BRIAN J. DAVIS
United States District Judge

2
Copies furnished to:

Counsel of Record
